BURCH, J.
(concurring specially). I concur in the result reached, but do not think the test to be applied in determining what is and what is not “ordinary farm labor” depends upon the want of skill, judgment, or discretion required in its performance. Much ordinary farm labor requires a great deal of skill, judgment, and discretion. I think the test is: Was the labor plaintiff performed labor ordinarily performed by farmers in this state in operating their farms? I think that is what was in the contemplation of the contracting parties. Farmers generally handle stock in connection with farming, raise, buy, and sell horses, cattle, and other animals, and when so engaged I think they are engaged in ordinary farm labor. But farmers 'do not generally operate as stock buyers. That is another occupation fairly well defined, generally understood, and not known as farming. Therefore labor in that occupation was not included in the contract under consideration. The evidence indicates quite satisfactorily that plaintiff was injured while engaged in the occupation generally known as stock buying and not known as farming. If plaintiff had been occupied in buying a horse for farm use, or stock hogs to feed, or any other buying usually performed.by farmers as such and necessary in the usual operation of farms in this state, I think he would have been performing ordinary farm labor, as much so as if 'milking a cow or currying a horse.
In this case I do not think the labor was “farm labor.” The intention of the contract is to insure the employees against injuries for which they may recover under the Workmen’s Compensation Act. Extending the insurance to the employer while doing that which might be done by an employee covers his risk as fully as if he were an employee, and in considering the labor as ordinary or otherwise, we cannot consider whether or not it- would ordinarily be committed to an employee, but must consider it from the standpoint of an employee to whom it had been committed. By insuring the employer the company covered his risk in performing the labor within the scope of his duties in the more responsible position. A *405foreman may be as fully insured under the language used as the most menial employee. In this case the labor, while ordinary, was not farm labor ¡because he was then occupied as a stock buyer. To illustrate, feeding hogs or repairing a harness in farm operation is ordinary farm labor, although such labor would not be farm labor at all, if done by a hog buyer’s helper in the stockyards, or in the harness maker’s repair shop. If plaintiff had been buying hogs for the farm, he would have been performing “farm labor,” and I think such labor would have been “ordinary.” I concur in the result.